Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 03/17/2022 with respect to claim 11 have been considered but are not persuasive. 
Claim 1-10 and 12 are allowed over the prior art on record.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (US 6734542 B2 hereinafter Nakatani) in view of Lee et al. (US 5072075 hereinafter Lee).

    PNG
    media_image1.png
    866
    959
    media_image1.png
    Greyscale

Regarding claim 11, Nakatani discloses a circuit module (Fig.4) comprising:
 a substrate (see Fig.4 above);
 an electronic component (401); 
a plurality of connection conductors (; a plurality of external connection terminals ( see above Fig.4) ; and 
a resin layer (404), wherein a first wiring pattern (see Fig.4 above) is provided on one principal surface of the substrate (see Fig.4 above), the electronic component includes a first electronic component  (401) connected to the first wiring pattern to constitute a first electronic 
 at least one of the plurality of connection conductors includes a first columnar conductor (see Rep.Fig.4 above) extending in a normal line direction of the one principal surface of the substrate, and a plate conductor (400) extending in a direction parallel to the one principal surface of the substrate, one end of the first columnar conductor is connected to the first wiring pattern (see first columnar conductor connected directly to the first wiring pattern in Fig.4 above), and another end of the first columnar conductor is connected to the plate conductor (see top of first columnar conductor connected to 400) , at least one of the plurality of external connection terminals is a second columnar conductor (see second columnar conductors in RepFIg.4 above)  extending in the normal line direction of the one principal surface of the substrate, Page 2 of 16Appl. No. 16/537,700 Amdt. Dated: November 3, 2021 Reply to Office action of August 25, 2021 the resin layer includes a first resin layer disposed on the one principal surface of the substrate (see 404), and a second resin layer (see second resin layer disposed on top of 404 in Rep.Fig.4 above)  disposed on the first resin layer, the first electronic component and the first columnar conductor are embedded in the first resin layer (401 and first columnar conductor embedded in 404), and the plate conductor and the second columnar conductor are embedded in a single layer of the second resin layer (see 400 and second columnar conductors embedded in the second resin layer in Rep.Fig.4 above).
Nakatani is silent with respect to  a cross-sectional area of the first columnar conductor orthogonal to the normal line direction of the one principal surface of the substrate is smaller than a cross-sectional area of the second columnar conductor orthogonal to the normal line direction of the one principal surface of the substrate.
Lee discloses, in Fig.1A, a cross-sectional area of the first columnar conductor (see 10 in x-layer) orthogonal to the normal line direction of the one principal surface of the substrate (4) 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to provide a larger cross section area for the second columnar conductor compared to the first columnar conductor of Nakatani in order to provide a larger connection node for the second columnar conductor that has a higher current conductivity and prevent overheating.

Allowable Subject Matter
	Claims 1-10 and 12 are allowed over prior art of record.
 The following is an examiner's statement of reasons for allowance:
Regarding claim 1-4, 7-9 and 12, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the one end of at least one of the first columnar conductors is directly connected to the first electronic component, and a surface of the first electronic component to which the at least one of the first columnar conductors is connected is opposite to a surface of the first electronic component to which the first wiring pattern is connected " in combination with the remaining limitations of the claim 1. 
Regarding claim 5-6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the one end of at least one of the first columnar conductors is directly connected to the first electronic component, and a surface of the first electronic component to which the at least one of the first columnar conductors is connected is opposite to a surface of the first 
Regarding claim 10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the one end of at least one of the first columnar conductors is directly connected to the first electronic component, and a surface of the first electronic component to which the at least one of the first columnar conductors is connected is opposite to a surface of the first electronic component to which the first wiring pattern is connected " in combination with the remaining limitations of the claim 10. 
 

 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848